Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 26(r): Powers of Attorney POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ReliaStar Life Insurance Company: As Director of ReliaStar Life Insurance Company I hereby appoint Patrick Ivkovich, J. Neil McMurdie, Michael A. Pignatella, and Julie E. Rockmore. Registration Statements filed under the Securities Act of 1933: 002-66542 033-65870 333-92000 002-75185 033-69892 333-100207 002-95392 333-18517 333-100208 033-09153 333-30614 333-100209 033-57244 333-47094 333-105319 033-73058 333-69431 333-120636 Registration Statements filed under the Investment Company Act of 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 hereby ratifying and confirming on this 30 th day of June , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Robert W. Crispin Robert W. Crispin POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ReliaStar Life Insurance Company: As Director of ReliaStar Life Insurance Company I hereby appoint Patrick Ivkovich, J. Neil McMurdie, Michael A. Pignatella, and Julie E. Rockmore. Registration Statements filed under the Securities Act of 1933: 002-66542 033-65870 333-92000 002-75185 033-69892 333-100207 002-95392 333-18517 333-100208 033-09153 333-30614 333-100209 033-57244 333-47094 333-105319 033-73058 333-69431 333-120636 Registration Statements filed under the Investment Company Act of 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 hereby ratifying and confirming on this 20 th day of July , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Thomas J. McInerney Thomas J. McInerney POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ReliaStar Life Insurance Company: As Director of ReliaStar Life Insurance Company I hereby appoint Patrick Ivkovich, J. Neil McMurdie, Michael A. Pignatella, and Julie E. Rockmore. Registration Statements filed under the Securities Act of 1933: 002-66542 033-65870 333-92000 002-75185 033-69892 333-100207 002-95392 333-18517 333-100208 033-09153 333-30614 333-100209 033-57244 333-47094 333-105319 033-73058 333-69431 333-120636 Registration Statements filed under the Investment Company Act of 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 hereby ratifying and confirming on this 30th day of June , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Kathleen A. Murphy Kathleen A. Murphy POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ReliaStar Life Insurance Company: As Director of ReliaStar Life Insurance Company I hereby appoint Patrick Ivkovich, J. Neil McMurdie, Michael A. Pignatella, and Julie E. Rockmore. Registration Statements filed under the Securities Act of 1933: 002-66542 033-65870 333-92000 002-75185 033-69892 333-100207 002-95392 333-18517 333-100208 033-09153 333-30614 333-100209 033-57244 333-47094 333-105319 033-73058 333-69431 333-120636 Registration Statements filed under the Investment Company Act of 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 hereby ratifying and confirming on this 30 th day of June, 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Catherine H. Smith Catherine H. Smith POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ReliaStar Life Insurance Company: As Director of ReliaStar Life Insurance Company I hereby appoint Patrick Ivkovich, J. Neil McMurdie, Michael A. Pignatella, and Julie E. Rockmore. Registration Statements filed under the Securities Act of 1933: 002-66542 033-65870 333-92000 002-75185 033-69892 333-100207 002-95392 333-18517 333-100208 033-09153 333-30614 333-100209 033-57244 333-47094 333-105319 033-73058 333-69431 333-120636 Registration Statements filed under the Investment Company Act of 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 hereby ratifying and confirming on this 6th day of July , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ David A. Wheat David A. Wheat POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ReliaStar Life Insurance Company: As Director of ReliaStar Life Insurance Company I hereby appoint Patrick Ivkovich, J. Neil McMurdie, Michael A. Pignatella, and Julie E. Rockmore. Registration Statements filed under the Securities Act of 1933: 002-66542 033-65870 333-92000 002-75185 033-69892 333-100207 002-95392 333-18517 333-100208 033-09153 333-30614 333-100209 033-57244 333-47094 333-105319 033-73058 333-69431 333-120636 Registration Statements filed under the Investment Company Act of 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 hereby ratifying and confirming on this 4th day of July, 2006 my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Donald W. Britton Donald W Britton POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ReliaStar Life Insurance Company: As Director of ReliaStar Life Insurance Company I hereby appoint Patrick Ivkovich, J. Neil McMurdie, Michael A. Pignatella, and Julie E. Rockmore. Registration Statements filed under the Securities Act of 1933: 002-66542 033-65870 333-92000 002-75185 033-69892 333-100207 002-95392 333-18517 333-100208 033-09153 333-30614 333-100209 033-57244 333-47094 333-105319 033-73058 333-69431 333-120636 Registration Statements filed under the Investment Company Act of 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 hereby ratifying and confirming on this 30th day of June , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Steven T. Pierson Steven T. Pierson
